OPINION — AG — OPINION NO. 79-356 ARE AFFIRMED AS TO THE SPECIFIC QUESTIONS ASKED AND ANSWERED THEREIN: (1) MUST MONEY DEPOSITED IN THE GENERAL FUND BY STATE BOARDS, AGENCIES, AND COMMISSIONS BE SUBJECT TO APPROPRIATIONS PROCESS PURSUANT TO ARTICLE V, SECTION 55 OKLAHOMA CONSTITUTION? (2) MUST MONEY COLLECTED OR RECEIVED BY THE STATE BOARD, AGENCIES, AND COMMISSIONS AS RELATES TO FEDERAL FUNDS BE DEPOSITED IN THE GENERAL FUND AND APPROPRIATED PURSUANT TO ARTICLE V, SECTION 55 OKLAHOMA CONSTITUTION? (RICHARD BERGER)